t c memo united_states tax_court skirvin g johnson petitioner v commissioner of internal revenue respondent docket no filed date skirvin g johnson pro_se james b b archie for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies additions to tax and penalties with respect to petitioner's federal_income_tax liabilities as follows additions to tax and penalties sec sec sec sec year deficiency f b a a dollar_figure -- dollar_figure -- dollar_figure big_number -- -- dollar_figure -- big_number dollar_figure -- -- _- respondent conceded that there was neither a deficiency in income_tax nor additions to tax due from petitioner for after concessions for and the issues remaining for decision are whether petitioner's gross_income for includes a dollar_figure payment to johnson mcgee companies na inc johnson mcgee and dollar_figure in interest earned by petitioner if so whether the underpayment_of_tax attributable to those amounts is attributable to fraud and whether petitioner's gross_income for includes dollar_figure in wages unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the facts set forth in the stipulation are incorporated in our findings by this reference skirvin g johnson petitioner resided in phoenix arizona at the time the petition in this case was filed he has a bachelor of business administration degree in marketing and small_business management from the university of texas at arlington and a master of business administration degree with an emphasis in finance from the university of dallas at irving texas during the first part of petitioner was employed by the city of phoenix arizona as an economic development specialist in the phoenix economic development department in this capacity petitioner oversaw the minority-owned and women- owned small_business enterprise revolving loan program revolving loan program that was charged with promoting minority-owned and women-owned businesses and with creating and retaining jobs in phoenix loans made by the revolving loan program were funded with federal housing and urban development hud moneys in date a loan in the amount of dollar_figure was made from the revolving loan program to cortez distribution cortez the loan application_for this loan was allegedly signed by everett rand rand the general manager of cortez in date a similar loan in the amount of dollar_figure was made from the revolving loan program to american products company american products petitioner was the loan officer for each of these loans and managed the loan process in both cases hereinafter the cortez and american products loans will be collectively referred to as the phoenix loans when petitioner discontinued his employment with the city of phoenix in date cindy lizarraga an employee of the city of phoenix was given the responsibility of servicing and maintaining the phoenix loans upon discovering that the files for these two loans were incomplete she took the necessary steps to obtain copies of the missing documentation ultimately she was unable to procure records that established whether the proceeds of the phoenix loans were actually used for their intended purpose in date petitioner went to work as the assistant director for business finance in the economic development division of the city of austin texas austin economic development division in this capacity he had the authority to generate and service loans primarily funded by hud on date the austin economic development division issued a check in the amount of dollar_figure to fund a loan granted to hilary richard wright industries hrw petitioner managed the hrw loan and the loan proceeds were deposited into an account at bank of the hills the repository and loan servicing agent for the hrw loan on date petitioner in his official capacity with the city of austin directed bank of the hills to issue a cashier's check in the amount of dollar_figure to dunn's international group dunn to purchase woodworking equipment for hrw petitioner also directed that a cashier's check in the amount of dollar_figure be issued to johnson mcgee to purchase lumber for hrw the cashier's checks dated date were forwarded to petitioner's office in accordance with his request the check issued to dunn was endorsed in the name of wendell wilson wilson the check to johnson mcgee was later endorsed by petitioner and deposited into the johnson mcgee checking account at petra international banking corporation petra this account was opened by petitioner and his name was the only name appearing on the signature card during the funds in the johnson mcgee account earned dollar_figure in interest in date the phoenix economic development department received a letter and cashier's check from dunn repaying the full amount of the phoenix loan to american products the letter indicated that dunn had acquired american products ' assets ina recent purchase and was repaying the full amount of the dollar_figure loan including interest with respect to the cortez loan the city of phoenix received a cashier's check from johnson mcgee in full repayment of the loan on or about date following these payments the phoenix economic development department attempted to verify that the loan proceeds were used for their intended purpose their attempts however were unsuccessful because the phoenix economic development department was unable to contact the principals of cortez and american products or to secure documentation regarding the use of the phoenix loans detective ronald sterrett sterrett of the phoenix police department crime bureau was assigned to investigate the activities of petitioner regarding the phoenix loans the investigation resulted in petitioner's arrest on date and his indictment on date sterrett interviewed petitioner following the arrest and petitioner made several admissions regarding his connection with the phoenix loans and johnson mcgee first petitioner admitted to filling out forms on behalf of cortez for the loan he also admitted to forging the signature of rand on documents submitted to the revolving loan program as well as to owning a concessions business he had purchased from rand in addition petitioner paid off the cortez loan using funds from johnson mcgee a company he admitted to owning with respect to the american products loan petitioner admitted to filling out a check on behalf of american products for dollar_figure endorsing it and depositing it into his personal bank account on his federal_income_tax return petitioner reported dollar_figure in gross_income and on his federal_income_tax return he reported dollar_figure in gross_income petitioner did not however report as income any amount relating to the phoenix loans or the johnson mcgee payment in either year in petitioner earned dollar_figure in wages from the city of austin but failed to file a federal_income_tax return reporting that income sterrett's investigation never identified a business named american products and there was only limited evidence that there was a business operating as cortez the indictment of petitioner regarding these transactions however was later dismissed following petitioner's arrest and indictment for the phoenix loans larry anderson anderson a senior auditor with the city of austin conducted an investigation of loans made by the austin economic development division that were managed by petitioner anderson's investigation primarily focused on the hrw loan during anderson's investigation he discovered a computer diskette in petitioner's office that contained copies of letters regarding cortez bearing a signature line for rand the diskette also contained documents regarding hrw and the hrw loan request identifying wilson as one of the primary officers of hrw wilson was purportedly also related to dunn the company that defrayed the american products loan additional letters that were saved to the diskette contained a signature line for petitioner it would have been improper for petitioner to have a personal_interest in any business that the loan staff was managing anderson was never able to locate businesses operating as hrw dunn or johnson mcgee his investigation ultimately revealed that there was no hrw business business_assets or security for the hrw loan accordingly the hrw loan matter was turned over to the austin police during the police investigation the individuals listed on the hrw loan documents as officers of hrw denied any connection with hrw the police investigation culminated in date with petitioner's indictment on federal embezzlement theft and fraud charges petitioner was convicted on three counts of theft and money laundering by a jury verdict united_states v johnson no a- 90-cr-191 w d tex petitioner appealed the convictions to the united_states court_of_appeals for the fifth circuit which remanded the case to the district_court 16_f3d_69 5th cir modified 18_f3d_293 5th cir after a hearing the district_court ordered a new trial but on appeal the fifth circuit_court of appeals reversed united_states v johnson 95_f3d_1149 5th cir cert_denied 117_sct_622 petitioner filed an appeal with the court_of_appeals for the fifth circuit regarding the recent denial of his postconviction relief request that appeal is still pending ultimate findings_of_fact petitioner received income in in the amounts of dollar_figure and dollar_figure in interest earned on those funds and failed to report those amounts on his federal_income_tax return for petitioner underpaid his federal_income_tax for and the underpayment was due to fraud opinion respondent determined that petitioner had unreported income from funds he embezzled in with respect to the deficiency the burden is upon petitioner to prove that respondent's determination of unreported income 1s incorrect 70_tc_1057 petitioner has not satisfied this burden he testified that johnson mcgee was owned by his uncle who was relocating the johnson mcgee business to the united_states from liberia and petitioner indicated that the only reason his name was on the johnson mcgee account was because he was assisting his uncle petitioner also testified that his uncle was killed attempting to escape from liberia and that petitioner continued to control the johnson mcgee bank account as the executor of his uncle's estate this testimony however is inconsistent with petitioner's earlier admission to sterrett that he was the owner of johnson mcgee and that he used the funds in the johnson mcgee account to repay a loan he illegally procured in petitioner has offered no evidence to corroborate his testimony and without more petitioner's explanation is implausible and not credible respondent also determined that petitioner's underpayment of income_tax for was due to fraud the penalty in the case of fraud 1s a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for and that some part of an underpayment for that year was due to fraud sec a rule b if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 respondent's burden is met if it 1s shown that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer's intent is rarely available 99_tc_202 the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 under sec_61 gross_income is defined as all income from whatever source derived this includes unlawful earnings accordingly when a taxpayer acquires embezzlement proceeds without the consensual recognition of an obligation to repay and without restriction as to disposition he has income that he is required to report 366_us_213 in this case respondent presented clear_and_convincing evidence that petitioner embezzled hud funds in and did not report them on his federal_income_tax return respondent's evidence satisfies the burden_of_proof independent of petitioner's failure to meet his burden_of_proof regarding the deficiency 94_tc_654 stating that we must be careful in such cases not to bootstrap a finding of fraud upon a taxpayer's failure to prove respondent's deficiency determination erroneous in and petitioner received hud funds from loans to fictitious entities while serving as the loan officer on those loans with respect to the hrw loan proceeds of the dollar_figure cashier's check to johnson mcgee were deposited in the johnson mcgee account at petra an account that petitioner admittedly owned and controlled he also admitted to using a portion of those funds to repay the cortez loan a loan he admitted illegally procuring in there is no evidence of a consensual recognition by petitioner and the city of austin express or implied that petitioner was obligated to repay the dollar_figure see james v united_states supra pincite in addition petitioner possessed unrestricted control_over the disposition of those funds and earned dollar_figure in interest from the johnson mcgee account see 343_us_130 stating that holder has such control_over it when he has the freedom to dispose_of it at will he failed however to report on his federal_income_tax return any amount related to johnson mcgee the underreporting of income resulted in an underpayment_of_tax because there is no suggestion of offsetting deductions in this case the amounts repaid by petitioner have been conceded by respondent as not includable in income cf 470_f2d_837 2d cir repayments did not negate fraud but were designed to keep scheme afloat fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including an understatement of income inadequate records implausible or inconsistent explanations of behavior concealment of income or assets filing false documents engaging in illegal activities and attempting to conceal illegal activities niedringhaus v commissioner supra pincite the sophistication education and intelligence of petitioner are also relevant in determining fraudulent intent id a willingness to defraud another ina business transaction may point to a willingness to defraud the government 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 although no single factor is necessarily sufficient to establish fraud the existence of several indicia is persuasive circumstantial evidence of fraud beaver v commissioner supra pincite the record in this case is replete with evidence of these badges_of_fraud petitioner was a knowledgeable taxpayer but understated in substantial amount his gross_income for he embezzled hud funds and attempted to cloak his activities with a protracted and integrated course of actions designed to conceal the embezzlement income specifically petitioner forged numerous documents received embezzled funds and embezzled more money to repay the previous embezzlement petitioner disguised his participation in hud loans by using false identities including those of rand american products cortez johnson mcgee and hrw moreover petitioner's explanation of the transactions is implausible and his testimony regarding his uncle is unsupported by corroborating evidence and not worthy of belief tc oncealment of assets or covering up sources of income handling one's affairs to avoid making the records usual in transactions of the kind and any conduct the likely effect of which would be to mislead or conceal constitute a willful_attempt_to_evade_tax 317_us_492 accordingly respondent has proven by clear_and_convincing evidence that petitioner is liable for the penalty for fraud and petitioner has not proven that any part of the underpayment is not attributable to fraud respondent also determined a deficiency with respect to the dollar_figure that petitioner earned in wages in petitioner offered no proof at trial to disprove respondent's determination accordingly petitioner has failed to prove respondent's determinations erroneous with respect to the dollar_figure that he earned in wages in to reflect the foregoing decision will be entered under rule
